Exhibit 10.1

 

Limited Waiver and

Eighth Amendment to

Loan Agreement

 

Borrowers:

Xtera Communications, Inc.

 

Azea Networks, Inc

 

Neovus, Inc.

 

Xtera Asia Holdings, LLC

 

Date:September 30, 2016

This Eighth Amendment to Loan Agreement (this “Amendment”) is entered into
between Pacific Western Bank (“Lender”) and, jointly and severally, the
borrowers named above (collectively referred to herein as “Borrower”).

The parties hereto agree to amend the Loan and Security Agreement between
Borrower and Lender (as successor in interest by merger to Square 1 Bank), dated
January 16, 2015 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Loan Agreement”), and Lender agrees to waive certain Events
of Default thereunder, as follows, effective as of the date hereof, unless
otherwise indicated below, subject to the terms and conditions set forth
below.  Capitalized terms used but not defined in this Amendment shall have the
meanings set forth in the Loan Agreement.

1.Limited Waiver.  Borrower acknowledges and agrees that it failed to comply
with the Minimum Liquidity Covenant set forth in Section 5 of the Schedule as of
September 20, 2016 (the “Specified Default”), and that the Specified Default
constitutes an Event of Default.

Lender hereby waives the Specified Default.  Such waiver does not constitute any
of the following: (i) a waiver of Borrower’s obligation to meet the covenant
referenced above at any other date; (ii) a waiver of any other term or provision
of any of the Loan Documents; or (iii) an agreement to waive in the future the
covenant referenced above, or any other term or provision of any of the Loan
Documents.

2.Extension of Maturity Date.  Section 4 of the Schedule, which currently reads
as follows:

“4.  MATURITY DATE

 

(Section 6.1)

October 1, 2016.”

 

-1-

--------------------------------------------------------------------------------

   Pacific Western BankLimited Waiver and Eighth Amendment to Loan Agreement

 

is hereby amended in its entirety to read:

 

“4.  MATURITY DATE

 

(Section 6.1)

November 1, 2016.”

 

 

3.New Lender Indebtedness Constitutes Permitted Indebtedness.  In Section 8 of
the Loan Agreement, that portion of the definition of “Permitted Indebtedness”
which currently reads:

“(xi)Indebtedness arising on or after September 1, 2016, to a group of Persons
(the ‘New Lenders’) in an aggregate principal amount not to exceed $1,500,000
(the ‘New Lender Indebtedness’), provided that prior to Borrower incurring any
New Lender Indebtedness, Lender and the New Lenders shall have entered into a
Subordination Agreement, acknowledged and agreed to by Borrower, containing
terms and conditions acceptable to Lender; and

(xii) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness in clauses (ii) through (x) above, provided
that the principal amount thereof is not increased and the terms thereof are not
modified to impose more burdensome terms upon Borrower, and provided, in the
case of Subordinated Debt, that it continues to be Subordinated Debt.”

is hereby amended to read:

“(xi)Indebtedness arising during the month of September 2016, to a group of
Persons (the ‘New Lenders’) in an aggregate principal amount equal to $1,200,000
(the ‘September 2016 New Lender Indebtedness’), in connection with which Lender
and the September 2016 New Lenders have entered into a Subordination Agreement,
acknowledged and agreed to by Borrower (the ‘New Lender Subordination
Agreement’);

(xii)  Indebtedness arising on or after October 1, 2016, to the New Lenders (the
‘October 2016 New Lender Indebtedness’), in an aggregate principal amount not to
exceed $500,000 (the ‘October 2016 New Lender Indebtedness Limit’), provided,
however, that: (A) prior to Borrower incurring any October 2016 New Lender
Indebtedness, Lender and the New Lenders shall have entered into an Amendment to
the New Lender Subordination Agreement, acknowledged and agreed to by Borrower,
containing terms and conditions acceptable to Lender (the ‘NLSA Amendment’); (B)
in the event that, prior to the New Lenders loaning Borrower $200,000 of the
October 2016 New Lender Indebtedness Borrower receives proceeds of the Account
owed to Borrower by the Defense Information Systems Agency and Padtec S/A (the
‘Designated Accounts’), in the sum of $271,833, then (i) the October 2016 New
Lender Indebtedness Limit shall be and become $200,000, and (ii) Borrower shall
be entitled to retain such proceeds received; and (C) in the event that,
subsequent to the New Lenders loaning Borrower $200,000 of the October 2016 New
Lender Indebtedness Borrower receives proceeds of the Designated Accounts, then
(i) the October 2016 New Lender Indebtedness Limit shall be and become the
amount of the October 2016 New Lender Indebtedness which is outstanding at the
time of such receipt, and (ii) Borrower shall be entitled to retain the
difference of (x) $500,000, less (y) the

-2-

--------------------------------------------------------------------------------

   Pacific Western BankLimited Waiver and Eighth Amendment to Loan Agreement

 

amount of the October 2016 New Lender Indebtedness which is outstanding at the
time of such receipt; and

(xiii) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness in clauses (ii) through (x) above, provided
that the principal amount thereof is not increased and the terms thereof are not
modified to impose more burdensome terms upon Borrower, and provided, in the
case of Subordinated Debt, that it continues to be Subordinated Debt.”

4.Fee. [Intentionally omitted.]  

5.Representations True. Borrower represents and warrants to Lender that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct as if made on the date hereof.  

6.No Waiver. Nothing herein constitutes a waiver of any default or Event of
Default under the Loan Agreement or any other Loan Documents, whether or not
known to Lender, except as set forth in Section 1.

7.General Release.  In consideration for Lender entering into this Amendment,
Borrower hereby irrevocably releases and forever discharges Lender, and its
successors, assigns, agents, shareholders, directors, officers, employees,
agents, attorneys, parent corporations, subsidiary corporations, affiliated
corporations, affiliates, participants, and each of them, from any and all
claims, debts, liabilities, demands, obligations, costs, expenses, actions and
causes of action, of every nature and description, known and unknown, which
Borrower now has or at any time may hold, by reason of any matter, cause or
thing occurred, done, omitted or suffered to be done prior to the date of this
Amendment (collectively, the “Released Claims”). Borrower hereby irrevocably
waives the benefits of any and all statutes and rules of law to the extent the
same provide in substance that a general release does not extend to claims which
the creditor does not know or suspect to exist in its favor at the time of
executing the release. Borrower represents and warrants that it has not assigned
to any other Person any Released Claim, and agrees to indemnify Lender against
any and all actions, demands, obligations, causes of action, decrees, awards,
claims, liabilities, losses and costs, including but not limited to reasonable
attorneys' fees of counsel of Lender’s choice and costs, which Lender may
sustain or incur as a result of a breach or purported breach of the foregoing
representation and warranty.

8.General Provisions.  Borrower hereby ratifies and confirms the continuing
validity, enforceability and effectiveness of the Loan Agreement and all other
Loan Documents. This Amendment, the Loan Agreement, any prior written amendments
to the Loan Agreement signed by Lender and Borrower, and all other written
documents and agreements between Lender and Borrower, set forth in full all of
the representations and agreements of the parties with respect to the subject
matter hereof and supersede all prior discussions, representations, agreements
and understandings between the parties with respect to the subject
hereof.  Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Lender and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, the
provisions of all subsections of Section 9 of the Loan Agreement (titled
“General Provisions”), including

-3-

--------------------------------------------------------------------------------

   Pacific Western BankLimited Waiver and Eighth Amendment to Loan Agreement

 

without limitation all provisions relating to governing law, venue,
jurisdiction, dispute resolution, and the waiver of the right to a jury trial,
shall apply equally to this Amendment, and the same are incorporated herein by
this reference. 

[Signatures on Following Page]






-4-

--------------------------------------------------------------------------------

   Pacific Western BankLimited Waiver and Eighth Amendment to Loan Agreement

 

Borrower:

Xtera Communications, Inc.

By: /s/ Joseph R. Chinnici

Title: Chief Financial Officer

 

Borrower:

Azea Networks, Inc.

By: /s/ Joseph R. Chinnici

Title: Chief Financial Officer

 

Borrower:

Neovus, Inc.

By: /s/ Joseph R. Chinnici

Title: Chief Financial Officer

 

Borrower:

Xtera Asia Holdings, LLC

By: /s/ Joseph R. Chinnici

Title: Chief Financial Officer

 

Lender:

Pacific Western Bank

By: /s/ Victor DeMarco

Title: SVP

 

 

 

[Signature Page – Limited Waiver and Eighth Amendment to Loan Agreement]




-5-

--------------------------------------------------------------------------------

   Pacific Western BankLimited Waiver and Eighth Amendment to Loan Agreement

 

CONSENT

 

The undersigned expressly acknowledges and agrees that: (i) the undersigned’s
consent to the foregoing Eighth Amendment to Loan Agreement (the “Eighth
Amendment”) is not required, but the undersigned nevertheless does hereby
consent to the Eighth Amendment and the NLSA Amendment; (ii) all Indebtedness
due and owing from Borrower to the undersigned is subordinated to the October
2016 New Lender Indebtedness upon the same terms and conditions set forth in the
Amendment and the New Lender Subordination Agreement, as amended by the NLSA
Amendment, with respect to the respective priorities of the Obligations and the
October 2016 New Lender Indebtedness; (iii) the subordination by Lender of the
Obligations to the October 2016 New Lender Indebtedness as set forth in the
Amendment and the New Lender Subordination Agreement, as amended by the NLSA
Amendment, does not in any way limit or decrease any recovery by Lender of the
Obligations; i.e., the Obligations shall not be reduced by reason of any
payments on account of the October 2016 New Lender Indebtedness permitted under
the New Lender Subordination Agreement, as amended by the NLSA
Amendment.  Capitalized terms used but not defined in this Consent shall have
the meanings given to them in the Loan Agreement, as defined in the
Amendment.  Nothing herein shall in any way limit any of the terms or provisions
of any subordination agreement or other instrument, agreement or document
executed by the undersigned in favor of Lender, including without limitation
that certain Subordination Agreement dated January 16, 2015, entered into by the
undersigned and Square 1 Bank (as predecessor-in-interest by merger to Lender),
all of which are hereby ratified and reaffirmed.

HORIZON TECHNOLOGY FINANCE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Robert D. Pomeroy, Jr.

 

 

 

Robert D. Pomeroy, Jr.

 

 

 

Chief Executive Officer

 

 

-6-